Appeal from an order of the Supreme Court at Special Term (Brown, J.), entered May 17,1984 in Schenectady County, *1048which granted plaintiff’s motion for temporary physical custody of the children of the marriage, temporary maintenance, temporary child support, temporary exclusive possession of the marital premises and counsel fees.
Plaintiff and defendant were married in 1978 and have two minor children. In June, 1981, defendant left the marital residence and maintained a separate apartment above his business. From that time until June, 1983, defendant was voluntarily providing plaintiff with $160 per week, in addition to paying the mortgage and other household expenses. After June, 1983, defendant reduced the weekly sum to $120, and on or about November, 1983, reduced the weekly cash payment to $30. In January, 1984, a divorce action was commenced and plaintiff made the instant motion for, inter alia, an order granting her temporary exclusive possession of the marital residence, temporary custody of the children of the marriage, temporary maintenance, temporary child support and counsel fees.
Special Term granted plaintiff temporary exclusive possession of the marital residence, temporary maintenance of $40 per week, temporary child support of $80 per week and counsel fees of $1,000. Special Term also granted temporary joint custody of the children with physical custody to plaintiff. Defendant was further ordered to continue paying the mortgage on the marital premises, together with certain other household expenses. This appeal by defendant ensued.
Upon a thorough examination of the record, we find that there was no abuse of discretion by Special Term (see Hyman v Hyman, 56 AD2d 337). As we have previously indicated in similar instances, “a prompt trial is the most efficacious means to resolve any claimed inequities” (Vallet v Vallet, 86 AD2d 741; accord Corsell v Corsell, 80 AD2d 544).
Order affirmed, with costs. Mahoney, P. J., Kane, Main, Weiss and Mikoll, JJ., concur.